Citation Nr: 0404113	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-05 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right os calcis (heel), currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the left os calcis (heel), currently rated as 20 
percent disabling.

3. Entitlement to an increased rating for post-operative scar 
of the left heel, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967 and from July 1976 to February 1981.

The New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) certified this case as on 
appeal from a January 2001 rating decision of that RO.  For 
reasons explained below, an appeal has been pending on the 
certified issues and on the third issue, listed on the title 
page, since 1988.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reports symptoms of painful motion, weakness, 
swelling, tingling and numbness of the feet.  He associates 
these symptoms with his service-connected degenerative 
changes of the right and left os calcis.  

The veteran was provided a VA examination for compensation 
purposes in October 2001.  The examiner noted the veteran's 
complaints.  He apparently suspected other causes for some of 
the veteran's complaints and recommended tests, subsequently 
performed.  The examiner did not supplement the report with 
analysis of test results as they related to the veteran's 
service-connected foot condition.

Subsequent VA outpatient treatment records show objective 
findings of pitting edema and diminished sensation of the 
feet, fatigue in the lower legs, and other symptoms.  There 
are outpatient diagnoses of peripheral vascular disease and 
peripheral neuropathy, even though, the veteran has correctly 
reported, tests for peripheral neuropathy were negative.  The 
reports of electromyographic and nerve conduction studies of 
November 2001 are not of record.

The Board cannot form its own medical opinion of the 
relationship between the veteran's reported symptoms and his 
service-connected foot conditions.  Colvin v. Derwinski, 1 
Vet. App. 171, 172 (1991).  An addendum to the October 2001 
examination report addressing this concern and the extent of 
functional impairment of the feet related to the service-
connected conditions is needed.

On December 13, 1988, the New Orleans RO received the 
veteran's signed VA Form 1-9 (Appeal to Board of Veterans 
Appeals) in response to a November 1988 statement of the 
case, which was issued in response to the veteran's October 
1988 notice of disagreement with an October 1988 rating 
decision.  The VA form bore the pre-printed declaration, "I 
TAKE ISSUE WITH THE DECISION CITED ABOVE AND HEREBY PETITION 
THE BOARD OF VETERANS APPEALS FOR RELIEF AS SET FORTH BELOW. 
(State in specific detail the benefits sought on appeal and 
your reasons for believing that the action appealed from is 
erroneous.  . . . .)."  The veteran wrote several paragraphs 
of reasons, ending with the statement, in pertinent part, "I 
request an increase in my evaluation from 20% to 50%."  For 
reasons unclear from the record, the RO did not transfer the 
perfected appeal to the Board.  Rather, in March 1989, the RO 
executed a rating action on a claim for increased rating of 
the veteran's service-connected foot conditions, noting 
December 13, 1988, (the date of receipt of the VAF 1-9) as 
the date of claim.

The Board has jurisdiction over an appeal once it is 
perfected.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2003).  The appellant need do nothing 


more to obtain Board review.  An appeal on the same issues 
now certified to the Board, plus an additional issue, has 
been perfected and pending since 1988.  The Board finds 
nothing in the record that vitiates its jurisdiction nor is 
there any reason to abrogate its responsibility to take 
jurisdiction over the instant appeal as pending since 1988.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from New Orleans VA Medical 
Center the reports of VA 
electromyographic and nerve conduction 
studies of the veteran's lower 
extremities done November 5, 2001, and 
any reports from Dr. Bhattacharjee on the 
veteran's peripheral vascular disease and 
from Dr. Ramirez on his peripheral 
neuropathy.

2.  Schedule the veteran for an 
examination of the feet.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

The examiner shall identify and describe 
the functional impairments associated 
with the service-connected calcanei and 
the surgical scar of the left heel.  

With regard to the post-operative surgical 
scar on the left heel, the examiner should 
comment on the size, degree of any pain, 
ulceration, and/or limitation of function of 
an affected part of the scar. 



With regard to the degenerative changes 
of the right and left os calcis, all 
current manifestations of disability 
should be identified, to include any 
resulting limitation of motion.  The 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of foot movement against varying 
resistance should also be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use of 
either foot should also be described by 
the examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability or incoordination in 
terms of the degree of additional range of 
motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups) and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment of each affected 
joint on repeated use or during flare-ups 
in terms of the degree of additional range 
of motion loss.  The rationale for all 
opinions expressed must also be provided.  



The examiner shall also provide a medical 
opinion whether it is less than, equal 
to, or greater than 50 percent probable 
that the swelling of the ankles, painful 
motion, muscle spasms of the legs, 
tingling and burning sensations of the 
feet, or any of those symptoms, are 
related to the service-connected 
degenerative changes of the right and 
left os calcis.

3.  Readjudicate the claims at issue, 
noting that the veteran perfected his 
appeal on December 13, 1988, see 
discussion, supra, and determine whether 
the appellant's claims, or any of them, 
may now be allowed.  If none may, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case summarizing the claims pending since 
the October 1988 decision from which he 
appeals, and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


